PER CURIAM.
Now this day come the parties by their counsel, and this cause now comes on to be heard on the printed record and briefs of counsel and on oral arguments by K. B. Czar-necki, counsel for appellant, and by Edward A. Fisher, counsel for appellee.
On consideration whereof, it is now here ordered and adjudged by this court that the judgment of the District Court of the United States for the Northern District of Illinois, Eastern Division in this cause be, and the same is hereby affirmed. It is further ordered that the mandate of this court issue forthwith.